Citation Nr: 1001793	
Decision Date: 01/12/10    Archive Date: 01/22/10

DOCKET NO.  06-03 545A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for a psychiatric 
disorder, to include depression.

2.  Entitlement to an increased evaluation for residuals of a 
duodenal ulcer with history of gastrointestinal bleed, 
esophagitis, gastritis, and duodenitis, to include 
gastroesophageal reflux disease, currently evaluated as 10 
percent disabling.

(The issue of does the Veteran have standing to challenge the 
award of apportionment to P.E. of additional compensation 
from January 1, 2006 to May 2, 2007 based on P.E. being the 
Veteran's child is the subject of another decision under the 
same docket number.)


REPRESENTATION

Appellant represented by:	The American Legion




ATTORNEY FOR THE BOARD

David T. Cherry, Counsel


INTRODUCTION

The Veteran served on active duty from February 1972 to May 
1990.  

This appeal to the Board of Veterans' Appeals (Board) arose 
from rating decisions of the Winston-Salem, North Carolina, 
Department of Veterans Affairs (VA) Regional Office (RO).

The RO did not certify the issue of entitlement to an 
increased rating for the gastrointestinal disorder as an 
issue on appeal.  The Board, however, accepts the June 2007 
VA Form 9 as a substantive appeal perfecting an appeal of 
that issue.  

In December 2009, the representative presented written 
argument on the issue of entitlement to an increased rating 
for right knee replacement.  The Veteran did not file a 
substantive appeal perfecting an appeal of that issue.  
Therefore, that issue is not before the Board.

The United States Court of Appeals for Veterans Claims (the 
Court) has issued a decision holding that VA should consider 
alternative psychiatric disorders within the scope of an 
initial claim for service connection for a specific 
psychiatric disorder.  See Clemons v. Shinseki, 23 Vet. App. 
1 (2009).  Given that a May 2007 VA treatment record shows an 
assessment of "depression/anxiety", the Veteran's claim for 
depression is considered a broad claim for entitlement to a 
psychiatric disorder, to include depression.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran's service records reflect that he sought a 
compassionate reassignment due to his then spouse being 
diagnosed with an adjustment disorder.  The claimant did not 
serve 20 years, as he expected, and alleges that his early 
discharge was due to his personal situation with his then 
spouse.  In a December 2004 VA Form 21-4142, a counselor 
suggested that the Veteran's depression is due to 
internalized anger and other negative feelings associated 
with his early discharge.  In light of this evidence, a VA 
medical opinion is necessary for the adjudication of this 
claim.

The report of the March 2007 VA examination does not address 
any current symptomatology due to the service-connected 
duodenal ulcer.  Thus, that report is inadequate for rating 
purposes.

In a September 2005 statement, the Veteran reported that he 
was being treated at the Salisbury VA medical center for acid 
reflux.  The RO had previously requested records from that 
facility in June 2005.  Although the RO later obtained 
records from that facility dated from November 2006 to May 
2007, the RO did not request a complete copy of relevant 
treatment records since June 2005.  Such records need to be 
obtained.  Moreover, a May 2007 VA medical record shows 
treatment for gastroesophageal reflux disease.  This record, 
however, has not been reviewed by the RO in a statement of 
the case or a supplemental statement of the case, and the 
claimant has not waived agency of original jurisdiction (AOJ) 
consideration of that record.  38 C.F.R. § 20.1304.

Accordingly, the case is REMANDED for the following action:
 
1.  The RO should obtain any treatment 
records regarding gastrointestinal and 
psychiatric symptomatology from the 
Salisbury VA medical center since June 
2005.  Any such records so obtained should 
be associated with the Veteran's claims 
folder.  If the RO cannot locate any 
identified record, the RO must specifically 
document the attempts that were made to 
locate them, and explain in writing why 
further attempts to locate or obtain any 
government records would be futile.  The RO 
must then: (a) notify the claimant of the 
specific records that it is unable to 
obtain; (b) explain the efforts VA has made 
to obtain that evidence; and (c) describe 
any further action it will take with 
respect to the claims.  The claimant must 
then be given an opportunity to respond.

2.  The Veteran must also be afforded a VA 
psychiatric examination to determine 
whether it is at least as likely as not 
that he has a psychiatric disorder due to 
service.  The claims folder is to be made 
available to the examiner to review.  The 
examiner must address whether it is at 
least as likely as not, i.e., is there a 
50/50 chance, that any diagnosed acquired 
psychiatric disorder is related to service.  
A complete rationale must be provided for 
any opinion offered.
 
3.  The Veteran must be afforded a VA 
gastrointestinal examination to determine 
the nature and extent of his residuals of 
a duodenal ulcer with history of 
gastrointestinal bleed, esophagitis, 
gastritis, and duodenitis, to include 
gastroesophageal reflux disease,.  The 
claims folder is to be made available to 
the examiner to review.  In accordance 
with the latest AMIE worksheets for rating 
digestive system disorders, the examiner 
is to provide a detailed review of the 
Veteran's pertinent medical history, 
current complaints, and the nature of any 
disability due to residuals of a duodenal 
ulcer with history of gastrointestinal 
bleed, esophagitis, gastritis, and 
duodenitis, to include gastroesophageal 
reflux disease.  A complete rationale for 
any opinions expressed must be provided.
 
4.  The Veteran is to be notified that it 
is his responsibility to report for the 
examinations and to cooperate in the 
development of the claims.  The 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claims.  38 C.F.R. 
§§ 3.158, 3.655 (2009).  In the event that 
the Veteran does not report for the 
aforementioned examinations, documentation 
should be obtained which shows that notice 
scheduling the examination was sent to the 
last known address.  It should also be 
indicated whether any notice that was sent 
was returned as undeliverable.
 
5.  After the development requested is 
completed, the RO should review the 
examination reports to ensure that it is 
in complete compliance with the directives 
of this REMAND.  If the reports are 
deficient in any manner, the RO must 
implement corrective procedures at once.
 
6.  Thereafter, the RO should readjudicate 
the claims of entitlement to service 
connection for a psychiatric disorder, to 
include depression, and an increased 
rating for a gastrointestinal disorder. 
 If any benefit is not granted, the 
Veteran and his representative must be 
furnished with a supplemental statement of 
the case and afforded an opportunity to 
respond before the file is returned to the 
Board for further appellate consideration.
 
The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).





_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


